Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
In lines 3 and 4 of claim 19, it appears that the phrase “upon the metallic glass catalyst activates” should read “upon which the metallic glass activates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2, 3, 7-16, and 19-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2, 3, 7-16, and 19-23 fail to further limit the catalyst as claimed in claim 1, from which these claims directly or indirectly depend, in that these claims recite the limitations of claim 1 with respect to the conditions stemming from or resulting from “when the catalyst performs a catalytic reaction with a reactant” (emphasis added by the Examiner), as opposed to further defining or characterizing the claimed catalyst, e.g., by reciting the presence of additional components.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 4-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 10 2383069; English translation provided by the Examiner).
Regarding claims 1 and 4-6, Zhang teaches an iron-based amorphous alloy (“metallic glass matrix”) used for the treatment of printing and dying wastewater, said iron-based amorphous alloy containing an atom percent of iron element in amounts ranging from 62% to 77% (Abstract).  The iron-based amorphous alloy can further contain elements such as boron, phosphorus; an exemplary amorphous alloy is represented by the formula Fe63Co9Sm5Tb1P5B20; see claim 5 of Zhang.
Zhang does not explicitly teach or suggest the limitations of Applicants’ claims regarding, when the catalyst performs a catalytic reaction with a reactant, (1) the activation of at least some of said reactant and (2) the transformation of the metallic glass matrix to a surface layer including a material property different from that of the metallic glass matrix being covered by the surface layer, wherein the surface layer is arranged to maintain an amorphous structure of the metallic glass matrix and to claim 1.  Zhang also does not teach or suggest the limitations of Applicants’ claims 2, 3, 7-16, and 19-23 regarding the material property resulting from the transformation of the metallic glass matrix (claims 2 and 3), the material structure of the surface layer (claims 7-16), and the reactant including a treatment reagent and a target substance (claims 19-23).  
However, the limitations of these claims are predicated on when the catalyst as claimed (said catalyst comprising a metallic glass matrix comprising iron and phosphorus) performs a catalytic reaction, as opposed to being predicated on the catalyst itself.  Therefore, it is considered that because Zhang teaches an iron-based amorphous alloy comprising iron and phosphorus, said alloy structurally reading upon Applicants’ claimed “metallic glass matrix”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention that, when the iron-based amorphous alloy disclosed in Zhang is employed in a reaction (e.g., the treatment of printing/dyeing wastewater), (1) the activation of at least some of said reactant and (2) the transformation of the metallic glass matrix to a surface layer including a material property different from that of the metallic glass matrix being covered by the surface layer, wherein the surface layer is arranged to maintain an amorphous structure of the metallic glass matrix and to facilitate the catalytic reaction to occur at the surface layer, as well as the limitations of Applicants’ claims regarding the material property .  

Claims 1-16, 19-24, 26, 28-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U. S. Patent No. 5,876,519).
Regarding claims 1 and 4-6, Inoue et al. teach an Fe-based amorphous alloy (“metallic glass matrix”) having a compositional formula in atomic percent represented by Fe100-a-b-c-d-eAlaGabPcCdBeSif, wherein a through f satisfy the following:
4 ≤ a ≤ 6		1 ≤ b ≤ 3		9 ≤ c ≤ 12	
5 ≤ d ≤ 7		3 ≤ e ≤ 5		0.25 ≤ f ≤ 4,
wherein the phosphorus content is present from 9 atomic percent to 12 atomic percent, the carbon content is from 5 atomic percent to 7 atomic percent, the boron content is from 3 atomic percent to 5 atomic percent, and the silicon content is from 0.25 atomic percent to 4 atomic percent.  See col. 2, lines 15-19 and col. 2, line 57 to col. 3, line 15 of Inoue et al.
	Regarding claims 2 and 3, Inoue et al. teach exemplary Fe-based amorphous alloys “in which an amorphous phase and a crystalline phase 
	Regarding claims 24, 26, 28, and 30, Inoue et al. teach the preparation of the aforementioned Fe-based amorphous alloy, in which a single roller melt-quenching method is employed.  In said method, the alloy is melted in quartz nozzle under an argon atmosphere to form a molten alloy, and the molten alloy is ejected onto a copper roller having a diameter of about 20 cm rotating at a speed of from 1,000 to 4,000 rpm.  See col. 3, lines 51-66 of Inoue et al., as well as col. 4, lines 7-13, the latter of which teaches the additional step of quenching the alloy.
	Regarding claim 29, the linear velocity can be determined from employing the diameter of the copper roller (D) and the rotating speed (RPM) disclosed by Inoue et al. in the following formula:
	V = 2ϖ ∙                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     ∙                         
                            
                                
                                    R
                                    P
                                    M
                                
                                
                                    60
                                
                            
                        
                    
wherein a diameter of 20 cm and a speed of 1000 RPM results in a linear velocity of 10.47 meters/second, and a diameter of 20 cm and a speed of 4000 RPM results in a linear velocity of 41.8879 meters/second, thereby overlapping the claimed range of “23 to 39 ms-1”.
	Regarding claim 33, is it considered that because Inoue et al. teach a method comparable to that instantly claimed, the skilled artisan would reasonably expect that the aforementioned Fe-based amorphous alloy to 
Inoue et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding, when the catalyst performs a catalytic reaction with a reactant, (1) the activation of at least some of said reactant and (2) the transformation of the metallic glass matrix to a surface layer including a material property different from that of the metallic glass matrix being covered by the surface layer, wherein the surface layer is arranged to maintain an amorphous structure of the metallic glass matrix and to facilitate the catalytic reaction to occur at the surface layer, as recited in claim 1.  Inoue et al. also do not teach or suggest the limitations of Applicants’ claims 2, 3, 7-16 and 19-23 regarding the material property resulting from the transformation of the metallic glass matrix (claims 2 and 3), the material structure of the surface layer (claims 7-16), and the reactant including a treatment reagent and a target substance (claims 19-23).  
However, the limitations of these claims are predicated on when the catalyst as claimed (said catalyst comprising a metallic glass matrix comprising iron and phosphorus) performs a catalytic reaction, as opposed to being predicated on the catalyst itself.  Therefore, it is considered that because Inoue et al. teach an iron-based amorphous alloy comprising iron and phosphorus, said alloy structurally reading upon Applicants’ claimed .  

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2018/000795, with U. S. Patent Publication No. 2019/0308891 relied upon as its English language equivalent).
Regarding claims 1 and 4-6, Zhu et al. teach an iron-based amorphous alloy ribbon, wherein the atomic percentage of iron element therein ranges from 40% to 84%, and wherein the alloy may further contain 83B10Si4P3, Fe83Si4B10P2Cu, Fe84P10C6, and Fe83.25P10C6Cu0.75, said iron-based amorphous alloy being “applied to the electrochemical degradation test of dye wastewater” (paragraphs [0004], [0029]).  
Regarding claims 17 and 18, Zhu et al. teach that the aforementioned iron-based amorphous alloy ribbon (considered to read upon the claim limitation “substantially flat shape”) exhibits a thickness of 15 µm to 100 µm (paragraph [0008]).
Zhu et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding, when the catalyst performs a catalytic reaction with a reactant, (1) the activation of at least some of said reactant and (2) the transformation of the metallic glass matrix to a surface layer including a material property different from that of the metallic glass matrix being covered by the surface layer, wherein the surface layer is arranged to maintain an amorphous structure of the metallic glass matrix and to facilitate the catalytic reaction to occur at the surface layer, as recited in claim 1.  Zhu et al. also do not teach or suggest the limitations of Applicants’ claims 2, 3, 7-16, and 19-23 regarding the material property resulting from the transformation of the metallic glass matrix (claims 2 and 3), the material structure of the surface layer (claims 7-16), and the claims 19-23).  
However, the limitations of these claims are predicated on when.  
Claims 1-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (CN 10 1805876; English translation provided by the Examiner).
Regarding claims 1 and 4-6, Pang et al. teach a non-crystalline amorphous metal strip, having the following composition in mass percentage:  Fe(100-a-b-c-x)CoaSibBcMx, where a is more than 0 and less than or equal to 10, b is more than 0 and less than or equal to 10, c is more than 0 and less than or equal to 10, x is more than 0 and less than or equal to 4, and M is one or more of Al, C, P, or N.  An exemplary composition is represented by Fe85Co7.5Si4B3P0.5.  See the Abstract of Pang et al.
Regarding claims 17, 18, 24-29, 31, and 32, Pang et al. teach the preparation of the aforementioned amorphous metal strip, wherein a mother alloy of the corresponding raw materials is obtained and melted at temperatures ranging from 1100-1600°C to obtain a master alloy ingot, followed by subjecting the master alloy ingot to a second melting to form a molten alloy.  When the molten alloy reaches 1350°C, it is filled with argon and sprayed onto a rotating water-cooled copper roll to produce the metal strip, via conditions including a linear speed of the copper roll ranging from 32-36 m/s.  The obtained metal alloy strip exhibits a thickness of from 25-35 microns.  See pages 3 and 4 of Pang et al.
Pang et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding, when the catalyst performs a catalytic reaction claim 1.  Pang et al. also do not teach or suggest the limitations of Applicants’ claims 2, 3, 7-16, and 19-23 regarding the material property resulting from the transformation of the metallic glass matrix (claims 2 and 3), the material structure of the surface layer (claims 7-16), and the reactant including a treatment reagent and a target substance (claims 19-23).  
However, the limitations of these claims are predicated on when the catalyst as claimed (said catalyst comprising a metallic glass matrix comprising iron and phosphorus) performs a catalytic reaction, as opposed to being predicated on the catalyst itself.  Therefore, it is considered that because Pang et al. teach an iron-based amorphous alloy comprising iron and phosphorus, said alloy structurally reading upon Applicants’ claimed “metallic glass matrix”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention that, when the iron-based amorphous alloy disclosed in Pang et al. is employed in a reaction (e.g., the treatment of industrial wastewater), (1) the activation of at least .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of amorphous alloys comprising iron and phosphorus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 22, 2021